DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, electrode unit, impedance measurement unit, and output unit in claims 1 and 11, electroencephalogram information presentation unit in claim 2, decision unit in claim 3, a decision presentation unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Acquisition unit” is interpreted as a processor, as mentioned in paragraph 0059. “Electrode unit” is interpreted as electrodes, as mentioned in paragraph 0047. “Impedance measurement unit” is interpreted as a processor, as mentioned in paragraphs 0049-0050. “Output unit” is interpreted as a processor, as mentioned in paragraph 0059. “electroencephalogram information presentation unit” is interpreted as a processor, as mentioned in paragraph 0059. “decision unit” is interpreted as a processor, as mentioned in paragraph 0059. “Decision presentation unit” is interpreted as a processor, as mentioned in paragraph 0059.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, line 3-4: “whether the electroencephalogram is sensed by the electrode unit in good condition or not” should be changed to “whether the electroencephalogram sensed by the electrode unit is in good condition or not”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4, line 7-9: “whether the electroencephalogram is sensed by the plurality of electrodes in good condition or not” should be changed to “whether the electroencephalogram sensed by the plurality of electrodes is in good condition or not”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an electroencephalogram measurement system, which is a generic computer element for performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to an electroencephalogram measurement system for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] An electroencephalogram measurement system comprising: [B1] …configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest forming part of a subject's head; [C1] …configured to measure an impedance value between the electrode unit and the subject's body in an acquisition mode in which the acquisition unit acquires the electroencephalogram information; [D1] … configured to output the impedance value measured. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] acquisition unit; [B2] electrode unit; [C2] impedance measurement unit; [D2] output unit. 
These elements [A2]-[D2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-9 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 2 recites an electroencephalogram information presentation unit;
Claim 3 recites a decision unit;
Claim 4 recites a plurality of electrodes;
Claim 5 recites a decision presentation unit; and
Claim 9 recites a display unit.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claims 2-5 and 9 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claims 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 11 is directed to a method for controlling electroencephalogram measurement, which is a computational algorithm, mental process, or abstract idea. Claim 11 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant extra-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 11 is as follows:
Step 1: Claim 11 is drawn to an electroencephalogram measurement method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 11 recites an abstract idea. In particular, claim 11 recites the following limitations:
[A1] A method for controlling an electroencephalogram measurement system, the method comprising: [B1] acquiring electroencephalogram information representing an electroencephalogram obtained by… being placed on a region of interest forming part of a subject’s head; [C1] measuring an impedance value between the electrode unit and the subject's body in an acquisition mode in which the electroencephalogram information is acquired; [D1] and outputting the impedance value measured. These elements [A1]-[D1] of claim 11 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 11 recites the following limitations that are beyond the judicial exception: [A2] electrode unit.
These elements [A2] of claim 11 do not integrate the exception into a practical application of the exception. In particular, the elements of [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. 
Step 2B: Claim 11 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea) or insignificant extra-solution activity. Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 13 depends from claim 11, and recite the same abstract idea as claim 11. Furthermore, the claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 13 recites a non-transitory storage medium readable for a computer system.
Each of these claims limitations does not integrate the exception into a practical
application. In particular, the elements of claim 13 are merely instructions to
implement an abstract idea on a computer, or merely uses a computer as a tool to perform an
abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to
significantly more than the judicial exception itself because they are simply appending well-
understood, routine and conventional activities previously known in the industry, specified at a
high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no
more than a generic computer to perform generic computer functions that are well-understood,
routine and conventional activities previously known in the industry (see Electric Power Group,
830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP
Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception
into a practical application and do not amount to significantly more than the above-judicial
exception (the abstract idea). Looking at the limitations of each claim as an ordered combination
in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is
not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves
any other technology. There is no indication that the combination of elements permits
automation of specific tasks that previously could not be automated. There is no indication that
the combination of elements includes a particular solution to a computer-based problem or a
particular way to achieve a desired computer-based outcome. Rather, the collective functions of
the claimed invention merely provides conventional computer implementation, i.e., the computer
is simply a tool to perform the process.
Claim 10 recite claim limitations which serve to integrate the Abstract Idea into a practical application. The limitation of “a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit”, as it effects a particular change based on the determined electroencephalogram information, and thus integrates the abstract idea into a practical application.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibian et al. (U.S. Pub. No. 2011/0130675) (applicant disclosed).
Regarding claim 1, Bibian discloses:
An electroencephalogram measurement system (abstract and paragraphs 0007-0008) an acquisition unit configured to acquire electroencephalogram information, the electroencephalogram information representing an electroencephalogram obtained by an electrode unit (paragraphs 0010 and 0037-0045 disclose using electrodes to acquire EEG data or information and paragraph 0014 discloses wherein the system is implemented as software on a computer or processor), the electrode unit being placed on a region of interest that forms part of a subject's head (paragraph 0042 discloses wherein the electrodes are placed at specific locations on the subject’s head); an impedance measurement unit configured to measure an impedance value between the electrode unit and the subject's body in an acquisition mode in which the acquisition unit acquires the electroencephalogram information (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine signal quality); and an output unit configured to output the impedance value measured (Figures 7, 9, paragraphs 0031 and 0076 disclose wherein the system outputs or provides the measured impedance values).
Regarding claim 2, Bibian discloses the system of claim 1, and Bibian further discloses:
	an electroencephalogram information presentation unit configured to present the electroencephalogram information acquired by the acquisition unit (abstract, paragraphs 0002 and 0007-0008 disclose wherein the system displays the EEG signal data).
Regarding claim 3, Bibian discloses the system of claim 1, and Bibian further discloses:
a decision unit configured to determine, based on the impedance value measured, whether the electroencephalogram is sensed by the electrode unit in good condition or not (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine whether the EEG electrode connection is good or not).
Regarding claim 4, Bibian discloses the system of claim 3, and Bibian further discloses:
wherein the electrode unit includes a plurality of electrodes (paragraph 0010 discloses wherein the device uses a multi-electrode EEG system), the impedance measurement unit is configured to measure the impedance value between each of the plurality of electrodes and the subject's body (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user), and the decision unit is configured to further determine, based on a relative relation in the impedance value between the plurality of electrodes, whether the electroencephalogram is sensed by the plurality of electrodes in good condition or not (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine whether the EEG electrode connection is good or not).
Regarding claim 5, Bibian discloses the method of system of claim 3, and Bibian further discloses:
a decision presentation unit configured to present a decision made by the decision unit (Figure 9, paragraphs 0012, 0015-0016, 0031 and 0076 disclose wherein the system displays or presents the electrode connection determination).
Regarding claim 6, Bibian discloses the method of system of claim 5, and Bibian further discloses:
wherein the decision presentation unit is configured to indicate, in colors, whether the electroencephalogram is sensed in good condition or not according to the decision made by the decision unit (paragraphs 0084-0085 discloses wherein the alerts or displayed condition or status data can be presented or alerted by or with color).
Regarding claim 7, Bibian discloses the method of system of claim 5, and Bibian further discloses:
wherein the decision presentation unit is configured to indicate a position of the electrode unit using a figure representing the head (See figure 9 and paragraphs 0073, 0087, and 0113).
Regarding claim 8, Bibian discloses the method of system of claim 1, and Bibian further discloses:
wherein measuring and recording the electroencephalogram using the electrode unit and measuring the impedance value using the impedance measurement unit are performed in parallel with each other (paragraphs 014-0016, 0076, and 0108 disclose wherein the system does the impedance and EEG measurements simultaneously or in parallel).
Regarding claim 9, Bibian discloses the method of system of claim 1, and Bibian further discloses:
wherein the output unit is configured to display, on a display unit, the impedance value measured as a numerical value, of which the number of significant digits corresponds to setting information (figure 7 and paragraph 0108 disclose wherein the measured numerical impedance value is displayed with a significant digit to the tenths place which would correspond with the setting information of the system).
Regarding claim 11, Bibian discloses:
A method for controlling an electroencephalogram measurement system (abstract and paragraphs 0007-0008), the method comprising: acquiring electroencephalogram information representing an electroencephalogram obtained by an electrode unit (paragraphs 0010 and 0037-0045 disclose using electrodes to acquire EEG data or information and paragraph 0014 discloses wherein the system is implemented as software on a computer or processor), the electrode unit being placed on a region of interest forming part of a subject's head (paragraph 0042 discloses wherein the electrodes are placed at specific locations on the subject’s head); measuring an impedance value between the electrode unit and the subject's body in an acquisition mode in which the electroencephalogram information is acquired (paragraphs 0012, 0015-0016, and 0076 disclose wherein the system measures the impedance between the electrodes attached to the user to determine signal quality); and outputting the impedance value measured (Figures 7, 9, paragraphs 0031 and 0076 disclose wherein the system outputs or provides the measured impedance values).
Regarding claim 13, Bibian discloses the method of claim 11, and Bibian further discloses:
A non-transitory storage medium readable for a computer system and storing a program designed to cause the computer system to carry out the electroencephalogram measurement method (paragraph 0014 discloses wherein the system is implemented as software on a computer or processor).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bibian in view of Junichi et al. (JP 2016-013180; English translational provided by applicant).
Regarding claim 10, Bibian discloses the system of claim 1, yet Bibian does not disclose:
A rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit.
However, in the same field of EEG measurement systems, Junichi discloses:
A rehabilitation support system (paragraph 0001) comprising: an exercise assisting device (body drive device 20 and/or electrical stimulation application device 30) configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject (paragraph 0013 discloses wherein the body drive unit applies a mechanical drive or stimulus to the subject and paragraph 0014 discloses wherein the electric stimulation applying device applies an electrical stimulation to a muscle of a subject); and a controller (control device 40) configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit (paragraph 0012 discloses wherein an EEG measuring device 10 measures EEG signals of the subject and communicates the measured EEG to the control device and paragraphs 0017-0022 disclose wherein the EEG information is used in controlling the mechanical and electrical stimulus output of the system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Bibian to incorporate a rehabilitation support system comprising: an exercise assisting device configured to apply at least one of a mechanical stimulus or an electrical stimulus to the subject; and a controller configured to control the exercise assisting device in accordance with the electroencephalogram information acquired by the acquisition unit, as taught by Junichi, in order to allow for assisted control of a user’s body based on EEG signals associated with their brain function or thoughts. 



wherein the output unit is configured to display, on a display unit, the impedance value measured as a numerical value (figure 7 and paragraph 0108 disclose wherein the measured numerical impedance value is displayed), of which the number of significant digits corresponds to setting information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791